Citation Nr: 0620753	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for the claimed residuals 
of an injury to the right kidney with nephrectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the RO.  

Pursuant to a January 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  

In March 2006 the Board referred the veteran's case to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a kidney disorder until many years after his 
period of active service.  

2.  The veteran is shown to have undergone a right 
nephrectomy due to renal tuberculosis in 1965.  

3.  The veteran is not shown to have had chronic 
pyelonephritis or right kidney pathology due to any form or 
injury that was sustained during service.  

4.  The renal tuberculosis is not shown to have been due to 
any event or incident of the veteran's period of active 
service.  




CONCLUSION OF LAW

The veteran's right kidney disability manifested by renal 
tuberculosis and nephrectomy residuals is not due disease or 
injury that was incurred in or aggravated by active service, 
nor may tuberculosis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided VCAA notice 
in a letter mailed in March 2005, subsequent to the 
originating agency's initial adjudication of his claim.  The 
notice letter included notice of the evidence that would be 
pertinent and that he should submit such evidence.  The 
veteran was asked to submit all pertinent evidence in his 
possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  Other VA and private clinical 
records have been requested and associated with the record.  

Also, the Board remanded the veteran's claim in February 2005 
for additional evidentiary development and obtained a VHA 
opinion in April 2006.  Under the circumstances, the Board 
finds that further assistance with respect to the claims is 
not required.  See 38 U.S.C.A. § 5103A(a)(2).  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

As explained hereinbelow, the Board has determined that 
service connection is not warranted.  Consequently, no 
disability rating or effective date for service connection 
for that disability will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.  

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, appropriate VA examinations have been performed.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  

The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  


Analysis

In this case, the veteran asserts that, during training in 
January or February 1951, another man landed on top of him in 
a foxhole, driving his right side into a rock.  He reports 
having had pain that resulted in a visit to the infirmary.  

The veteran argues that he developed kidney problems 
including tuberculosis due to this incident and required a 
nephrectomy in 1962 or 1963.  

The service medical records in this case apparently have been 
damaged by the fire at the National Personnel Records Center 
and might be incomplete.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

To establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as kidney calculi and 
nephritis, as well as malignant tumors and tuberculosis, if 
manifested and disabling to a compensable degree within a 
specified period after service, may be presumed to have been 
incurred in service. 38 C.F.R. §§ 3.307(a), 3.309(a).  

In this case, the Board notes that morning reports reflect 
that the veteran did receive medical attention for 
undisclosed health matters on February 8, 1951 and April 28, 
1951.  

However, the post service private records dated in January 
1966 reflect the earliest diagnosis of renal tuberculosis.  

The VA treatment records dated in December 1999 reflect a 
history of right nephrectomy with tuberculosis.  An August 
1999 sonogram of the left kidney was normal.  

A June 2003 renal ultrasound revealed a slight left kidney 
with evidence of cyst.  The examiner noted the veteran's 
complaint of occasional left flank pain was noted.  

A July 2005 renal ultrasound revealed a left kidney with no 
hydrophrosis with evidence of cyst of "unclear etiology."  
It was "unclear if this [was] due to a mass in the upper 
pole."  

In a letter from a treating private urologist received in 
January 2001, the doctor noted that the veteran had been his 
patient since 1953.  The doctor reported treating the veteran 
for right kidney tuberculosis that was later removed by 
another doctor.  The doctor opined that the veteran's kidney 
problem began and was related to his military service.  

In a lay statement dated in October 2001, a service buddy 
indicated that he went through basic training with the 
veteran and knew of his injury in January 1951.  He recalled 
that the veteran "always had a problem with his right side 
ever since that day."  

In letters dated in January 2002 and September 2003, a 
treating physician reported that the veteran suffered from a 
variety of medical problems that included status post 
nephrectomy.  The physician related a history of the veteran 
having had a right kidney tuberculosis infection in the 
military.  

The physician noted that, according to the veteran's 
urologist, he had bee hospitalized several times from 1962 to 
1963 due to his kidney infection.  The doctor opined that 
"it [was] possible that the onset of tuberculosis was 
shortly after the injury to the kidney occurred" and that 
"more likely than not, this [was] what eventually led to the 
removal of the damaged kidney years later."  

On VA genitourinary examination in April 2002, the veteran 
was noted to have had a right nephrectomy in 1965 for 
tuberculosis.  The VA examiner recorded the veteran's history 
of an in-service injury when "a 300-lb man fell upon him."  
The veteran reported having nocturia, double voiding and 
other urinary problems that dated back to his right 
nephrectomy.  

On examination, the veteran was noted to appear well 
nourished, but had difficulty walking with crutches.  The 
veteran wore braces on his wrists, back and legs.  

The VA examiner's diagnoses included those of right 
nephrectomy with treatment tuberculosis for about two years.  
Laboratory results were reported as "urine show[ed] 
persistence white blood cells and micro hematuria."  

In an August 2002 VA genitourinary report addendum, the 
examiner opined that the fall in 1951 "[might] have injured 
the right kidney."  The examiner noted that, in the 1960's, 
the veteran "[might] have contracted tuberculosis."  

Further, the examiner opined that "it [was] possible that 
the TB attacked his already damaged right kidney when the TB 
spread, it [might] have attached to the damaged kidney 
preferentially."  

In June 2005, the Board referred this case for a Medical 
Opinion from the Veterans Health Administration (VHA).  The 
medical expert who reviewed the veteran's case noted his 
specialization in infectious diseases.  

The VA medical specialist opined that it was unlikely that 
the claimed in-service trauma caused the later demonstrated 
renal tuberculosis for which he underwent a right nephrectomy 
in 1965.  

The VA medical specialist added that it was unlikely that the 
right renal tuberculosis was due to an infectious process 
that had its clinical onset during the veteran's active duty 
service.  

The VA medical specialist noted that "overall, there [was] 
no evidence that the patient actually sustained any renal 
damage during the 1951 foxhole incident" and that there was 
"no mention anywhere of hematuria which might be evident if 
significant renal injury occurred."  

The VA medical specialist opined that "it [was] just as 
likely that the patient sustained musculoskeletal 
trauma...resulting in his reported flank pain."  The 
specialist noted that "renal colic [was] not a common 
manifestation of renal tuberculosis."  

The VA medical specialist stated that tuberculosis of the 
kidney resulted from hematogenous seeding of the organ either 
during primary pulmonary infection or less likely as a result 
of seeding from reactivation and miliary disease.  Granulomas 
that form in the glomeruli usually healed but occasionally 
might caseate and rupture into the tubular luman as late as 
30 years after the initial infection, which could ultimately 
lead to progressive renal injury.  

The VA medical specialist noted that there was no evidence 
that trauma had a role in this process or predisposed the 
kidney to infection during tubercle bacteremia.  The 
specialist concluded that the veteran "acquired tuberculosis 
before or after his military service since there was no 
evidence in the record that tuberculosis was a problem among 
soldiers during the place or time of his active duty 
service."  

The VA medical specialist found no credible basis for the 
private medical opinions that the veteran's kidney problem 
began and was related to his military service.  He also 
disagreed with the VA examiner's opinion that the veteran's 
in-service fall might have injured the right kidney and that 
he might have contracted tuberculosis as a result.  

In a May 2006 progress report, the treating physician 
indicated that "the patient seem[ed] to have had injury 
during his service in the army."  

Based on the available testimony, the private doctor added 
that the veteran "had trauma with barbed wire on his right 
kidney which apparently became infected" and that "he 
probably developed chronic pyelonephritis (kidney infection) 
in the right kidney."  

The private doctor opined that "because of this chronic 
infection he apparently contracted tuberculosis."  The 
doctor did not relate the kidney tuberculosis to trauma but 
that the tuberculosis "[might] have been secondary to 
chronic pyelonephritis which developed secondary to the 
trauma."  

The private doctor concluded that "the most likely 
possibility" was that the in-service trauma caused him to 
contract pyelonephritis which caused him to develop 
tuberculosis.  

In this case, the Board finds the weight of the evidence to 
be against the veteran's claim of service connection for an 
injury of the right kidney with nephrectomy.  

The Board relies on the recently obtained VHA medical opinion 
that found it was unlikely that the trauma or injury in 
service in 1951 caused the veteran's renal tuberculosis that 
required the right nephrectomy or that the renal tuberculosis 
was caused by an infectious process that had its clinical 
onset in service.  

While the morning reports do reflect that the veteran 
received some form of medial attention in early 1951, the 
reviewing VA medical specialist concluded that there was no 
evidence that the veteran actually sustained any real renal 
damage in this incident.  

Significantly, the reviewing VA medical specialist also noted 
in support of his opinion that he had knowledge of no 
evidence that trauma played a role in the disease process or 
predisposed the kidney to infection during tubercle 
bacteremia.  

With regard to the previously submitted statements by other 
physicians, the reviewing VA medical specialist expressly 
stated that he either found them not to be credible or 
disagreed that it was 'possible' that the tuberculosis might 
have 'attacked the damaged kidney preferentially.'  

As such, the Board finds that these earlier private medical 
opinions to be of limited probative value as they are 
speculative in nature and based on unsubstantiated and 
somewhat contradictory information provided by the veteran.  

The recently submitted May 2006 medical statement relates 
that it seemed that the "most likely possibility" was that 
service trauma caused chronic pyelonephritis that in turn led 
the veteran to contract tuberculosis.  However, as already 
discussed, no support for this opinion is found in the 
medical evidence of record.  

Service connection may not be based on a resort to 
speculation or even remote possibility, and medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim. See 38 C.F.R. § 3.102; Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The private medical opinions provide no medical facts to 
support their conclusions, and as such are less probative 
than the VHA opinion that specifically addresses the issue of 
whether the claimed in-service injury caused the later 
demonstrated renal tuberculosis.  

In this regard, the VHA specialist opined that there is no 
evidence that trauma has a role in the tuberculosis process 
or that it predisposes the kidney to infection during 
tubercule bacteremia.  The veteran's medical records showed 
no evidence of hematuria, which the specialist noted might be 
evident if significant renal injury had occurred.  

Further, the Board notes that there is no evidence of any 
pyelonephritis in the veteran's reported or documented 
medical history.  

Thus, the Board finds the preponderance of the evidence to be 
against the claim of service connection for right kidney 
disorder, and as such, the benefit-of-the-doubt doctrine does 
not apply, and service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a claimed injury to the right kidney 
with nephrectomy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


